DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “122, 222, 300, 10”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 10, 11-15, 20, 21, 22 and 27-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nielsen et al. (WO 2008/119352).
Re: claim 1, Nielsen shows a vibration reducing device in the figures, as in the present invention, comprising:
one or more chambers 6 configured to be coupled to a vibrating structure, wind turbine; and
a plurality of particles 8, 9 partially filling each of the one or more chambers, wherein the plurality of particles comprises a mixture of two or more types of particles of substantially differing sizes.
Re: claim 2, Nielsen shows wherein each of the one or more chambers are each sealed for preventing the plurality of particles from escaping the one or more chambers, see figure 2.
Re: claim 3, Nielsen shows at least one lid element secured over the one or more chambers, see figure 2.
Re: claim 4, Nielsen shows the one or more chambers are arranged in one or more device segments arranged about the vibrating structure, the wind turbine.

Re: claim 10, Nielsen shows the plurality of particles comprises metal particles, steel balls.
Re: claim 11, Nielsen shows a vibration reducing device in the figures, as in the present invention, comprising:
one or more chambers 6 configured to be coupled to a vibrating structure, wind turbine; and
a plurality of particles 8, 9 partially filling each of the one or more chambers, wherein the plurality of particles comprises a mixture of two or more types of particles of substantially differing sizes;
wherein the plurality of particles is movable within the one or more chambers to reduce vibration in the vibrating structure while generating substantially no heat.
Re: claim 12, Nielsen shows wherein each of the one or more chambers are each sealed for preventing the plurality of particles from escaping the one or more chambers, see figure 2.
Re: claim 13, Nielsen shows at least one lid element secured over the one or more chambers, see figure 2.
Re: claim 14, Nielsen shows the one or more chambers are arranged in one or more device segments arranged about the vibrating structure, the wind turbine.

Re: claim 20, Nielsen shows the plurality of particles comprises metal particles, steel balls.
Re: claim 21, Nielsen shows a method for reducing vibration of a vibrating structure, as in the present invention, the method comprising:
partially filling each of one or more chambers 6 with a plurality of particles 8, 9, wherein the plurality of particles comprises a mixture of two or more types of particles of substantially differing sizes;
sealing each of the one or more chambers to prevent the plurality of particles from escaping the one or more chambers, see figure 3; and
coupling the one or more chambers to the vibrating structure, wind turbine.
Re: claim 22, Nielsen shows partially filling each of the one or more chambers with a plurality of particles comprises filling a selected proportion of a total volume of each of the chambers with the plurality of particles to achieve a desired vibration reducing response, see figure 3.
Re: claim 27, Nielsen shows the plurality of particles comprises metal particles, steel balls.
Re: claim 28, Nielsen shows sealing each of the one or more chambers comprises securing at least one lid element over the one or more chambers, as shown in figure 2.
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-9, 16-19 and 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over Nielsen et al. (WO 2008/119352) in view of Kreider et al. (2005/0121270).
Re: claim 6, Nielsen’s device, as rejected above, shows the plurality of particles comprises:
a plurality of very small sized particles 8; and
a plurality of ball bearings 9 having diameters at least an order of magnitude larger than the plurality of micron-scale particles.  Nielsen did not specify that the small sized particles are of micron scale.  Kreider is cited to teach the concept of having micron-scale particles 28 and very large sized particles 50 in a damper 10.  It would have been obvious to one of ordinary skill in the art at the time of filing to have employed micron-scale sizes such as taught by Kreider for the very small sized particles of Nielsen in order to improve fluidity of the particles. 

Re: claim 8, Nielsen shows the plurality of ball bearings 9 comprises ball bearings having two or more different diameters, see page 10, lines 14-16.
Re: claim 9, the claimed sizes of the ball bearings are considered to be engineering design choices in order to meet the damping requirement.
Re: claim 16, Nielsen’s device, as rejected above, shows the plurality of particles comprises:
a plurality of very small sized particles 8; and
a plurality of ball bearings 9 having diameters at least an order of magnitude larger than the plurality of micron-scale particles.  Nielsen did not specify that the small sized particles are of micron scale.  Kreider is cited to teach the concept of having micron-scale particles 28 and very large sized particles 50 in a damper 10.  It would have been obvious to one of ordinary skill in the art at the time of filing to have employed micron-scale sizes such as taught by Kreider for the very small sized particles of Nielsen in order to improve fluidity of the particles. 
Re: claim 17, the claimed size of the micron scale is considered to be an engineering design choice in order to meet the damping requirement.
Re: claim 18, Nielsen shows the plurality of ball bearings 9 comprises ball bearings having two or more different diameters, see page 10, lines 14-16.
Re: claim 19, the claimed sizes of the ball bearings are considered to be engineering design choices in order to meet the damping requirement.

a plurality of very small sized particles 8; and
a plurality of ball bearings 9 having diameters at least an order of magnitude larger than the plurality of micron-scale particles.  Nielsen did not specify that the small sized particles are of micron scale.  Kreider is cited to teach the concept of having micron-scale particles 28 and very large sized particles 50 in a damper 10.  It would have been obvious to one of ordinary skill in the art at the time of filing to have employed micron-scale sizes such as taught by Kreider for the very small sized particles of Nielsen in order to improve fluidity of the particles. 
Re: claim 24, the claimed size of the micron scale is considered to be an engineering design choice in order to meet the damping requirement.
Re: claim 25, Nielsen shows the plurality of ball bearings 9 comprises ball bearings having two or more different diameters, see page 10, lines 14-16.
Re: claim 26, the claimed sizes of the ball bearings are considered to be engineering design choices in order to meet the damping requirement.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Stebbins, Minor, Wang, Nakamura and Newbigin are cited for other damping devices.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xuan Lan Nguyen whose telephone number is (571)272-7121. The examiner can normally be reached Monday-Friday 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

							/Xuan Lan Nguyen/                                                                                      Primary Examiner, Art Unit 3657